Citation Nr: 0732649	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  98-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of service connection for schizophrenia.  

A hearing at the RO was held in July 2000 before Michael 
Lyon, a Veterans Law Judge who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  

In September 2000, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  While the matter was in remand status, the 
veteran requested an additional Board hearing.  Such hearing 
was held at the RO in June 2003 before Veterans Law Judge 
Kathleen K. Gallagher.

VA regulations provide that the Veterans Law Judge presiding 
at the hearing must participate in the decision on the claim.  
See 38 C.F.R. § 20.707 (2007).  Because the veteran testified 
before two different Veterans Law Judges in connection with 
this appeal, the case was assigned to a panel of three 
Veterans Law Judges, to include the Judges who heard 
testimony at the hearings conducted in July 2000 and June 
2003.

In April 2005, the panel issued a decision determining that 
new and material evidence had not been received to reopen the 
claim of service connection for schizophrenia.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

While the matter was pending before the Court, in November 
2006, the veteran's attorney and a representative of VA's 
General Counsel, on behalf of the Secretary, filed a joint 
motion for remand.  In a December 2006 order, the Court 
granted the motion, vacated the Board's April 2005 decision, 
and remanded the matter to the Board for further development 
and readjudication.

As set forth in more detail below, the Board has determined 
that new and material evidence has now been received to 
reopen the claim of service connection for schizophrenia.  
However, additional evidentiary development is necessary 
prior to further appellate consideration of the underlying 
claim.  Therefore, the issue of entitlement to service 
connection for schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1976 rating decision, the RO denied the 
veteran's claim of service connection for schizophrenia.  
Although the veteran was duly notified of this decision and 
his appellate rights, he did not perfect an appeal within the 
applicable time period.

2.  The evidence received since the final June 1976 rating 
denying service connection for schizophrenia includes a 
medical opinion which bears directly and substantially on the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision denying service connection 
for schizophrenia is final.  38 U.S.C. § 4005(c) (1970) 
(currently 38 U.S.C.A. § 7105 (West 2002)); 38 C.F.R. § 
19.153 (1974) (currently 38 C.F.R. § 20.1103 (2007)).

2.  Evidence received since the last final rating decision 
denying service connection for schizophrenia is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  In light of the favorable decision 
below, the Board finds that no further notification or 
development action is required at this juncture.  Neither the 
veteran nor his attorney has argued otherwise.


Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
schizophrenia.  At the veteran's August 1973 military 
separation medical examination, psychiatric evaluation was 
normal.

In March 1976, the veteran was hospitalized at the Tuskegee 
VA Medical Center in a confused and restless state.  He was 
reportedly having hallucinatory experiences.  The veteran 
initially reported that he was having flashbacks from drugs 
he took two years prior, but later denied the use of drugs.  
The veteran remained in a closed psychiatric unit until March 
27, 1976, when he requested an irregular discharge.  The 
diagnosis on discharge was schizophrenia, acute episode.  

In March 1976, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
nervousness.  

In a June 1976 rating decision, the RO denied service 
connection for schizophrenia, noting that the service medical 
records were negative for complaints or findings of a 
psychiatric disorder.  The RO determined that the veteran's 
currently-diagnosed schizophrenia was not service-connected.  
The veteran was duly notified of the RO's decision and his 
appellate rights in a July 1976 letter, but he did not 
appeal.  

Thereafter, the veteran filed several additional claims.  
These claims were treated by the RO as requests to reopen a 
claim of service connection for a nervous disorder other than 
schizophrenia, such as post-traumatic stress disorder.  The 
first claim that was adjudicated as an application to reopen 
the claim of service connection for schizophrenia was 
received in February 1998.  That claim that is the subject of 
this appeal and the Board therefore finds that it is required 
to review all of the pertinent evidence received by VA since 
the last final rating decision denying service connection for 
schizophrenia in June 1976.

The voluminous evidence received since the last final rating 
decision denying service connection for schizophrenia in June 
1976 includes service personnel records showing that the 
veteran was discharged due to unsuitability in light of his 
inability to adjust to military life.  These records note 
that his performance was below minimum standards and that he 
demonstrated a lack of effort to improve himself or commit 
himself to any productive goal.  Included in these records is 
an August 1973 Mental Status Evaluation report in which the 
veteran was described as fully oriented, with a depressed 
mood and a confused thinking process.  His thought content 
was normal.  The examiner determined that no significant 
mental illness was present.  

In addition to the service personnel records, the RO received 
numerous VA and private clinical records, dated from January 
1979 to February 2007.  In pertinent part, these records show 
continued psychiatric treatment, including for schizophrenia.  
The additional medical evidence received, however, contains 
no evidence of a diagnosis of schizophrenia, or other 
psychosis, prior to March 1976, despite repeated attempts by 
the RO to obtain such evidence.  

Also received were statements from the veteran's family and 
friends describing him as "normal acting" and "sane" prior 
to his military service.  After his military service, they 
described him as "literally deranged" and "mental."  

In June 2007, the veteran's attorney submitted numerous 
additional pieces of evidence to the Board, along with a 
written waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).  Included in this evidence was a June 2007 
medical opinion from a private psychiatrist, in which he 
concluded, with a reasonable degree of medical certainty, 
that the veteran experienced the onset of schizophrenia while 
on active duty in 1973.  


Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including a 
psychosis such as schizophrenia, may be also be established 
on a presumptive basis by showing that such a disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. 49, 54.

New and Material Evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, received before August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  While 
not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Analysis

As set forth above, in a June 1976 rating decision, the RO 
denied service connection for schizophrenia on the basis that 
such disability was not diagnosed during service, nor did the 
evidence show that the veteran's current schizophrenia was 
related to service.  Because the veteran did not appeal the 
June 1976 rating decision, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The veteran, however, now seeks to reopen his claim.  As set 
forth above, given the procedural history of this case, the 
veteran's claim to reopen has been pending since February 
1998.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.  As noted, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in combination with other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Thus, the Board has reviewed the record, with particular 
attention to the additional evidence received since the final 
June 1976 rating decision denying service connection for 
schizophrenia.  After reviewing the record, the Board finds 
that the additional evidence received is new and material 
within the meaning of 38 C.F.R. § 3.156 (2001).
The additional medical evidence received includes the June 
2007 medical opinion from the private psychiatrist in which 
he indicated that it was his opinion that the veteran's 
schizophrenia had its inception during his period of active 
service.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence is material as 
it bears directly and substantially on the specific matter 
under consideration.  As noted, the veteran's claim of 
service connection for schizophrenia was previously denied, 
in part, on the basis that the record contained no evidence 
linking his schizophrenia to service.  He has now provided 
such medical evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
For these reasons, the Board finds that the additional 
evidence received since the final June 1976 rating decision 
is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156.  The claim is therefore reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for schizophrenia is 
reopened; to that extent only, the appeal is granted.


REMAND

The veteran contends that his schizophrenia had its inception 
during service.  After having carefully considered the 
matter, the Board believes that additional development is in 
order prior to further appellate consideration.

First, although the RO provided the veteran with a VCAA 
notification letter regarding his claim in August 2004, the 
Court has since issued a decision imposing additional 
notification requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, a corrective letter should be issued 
on remand.

In addition, the Board notes that the veteran has not yet 
been afforded a VA medical examination in connection with his 
claim.  The circumstances presented in this case require that 
VA obtain a medical opinion.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (holding that VA must obtain a medical 
opinion when there competent evidence of a current disability 
and evidence indicating an association between the claimant's 
disability and his active service); see also 38 C.F.R. § 
3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his attorney should 
be provided with appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the etiology and likely 
date of onset of his current 
schizophrenia.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
schizophrenia had its onset during his 
period of active duty or within his first 
post-service year, or whether his 
schizophrenia is otherwise causally 
related to his active service or any 
incident therein.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	MICHAEL D. LYON	ROBERT E. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


